Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ arguments, filing of the claim amendments and terminal disclaimer dated 2/9/2022. Claims 25-26, 31, 32, 34-37 have been amended. Claims 1-20, 22-23 have been cancelled. Claims 21, 24-38 are pending. In light of the claim amendments and filing of the terminal disclaimer over US 10772857 the rejections of record are withdrawn and the pending claims are allowed. 
				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method claims of ameliorating a symptom of epilepsy or ameliorating seizures in epileptic patients with a formulation comprising high concentration medicament of valproic acid or its salts (100 mg-500 mg/ml) as in the instant claims are not taught or suggested by prior art. The closest prior art Hildebrand teaches treating epilepsy with a composition containing gabapentin and an additional agent, e.g. valproic acid or its salt. Serralta teach valproic acid as a first line antiepileptic drug for intracerebroventricular infusion. Barcia teaches intraventricular and intracerebral delivery of anti-epileptic drugs. The prior art does not teach the high concentration valproic acid medicament used in the instant method(s) or the medicament concentration is adjusted based on sampling and testing of cerebrospinal fluid. Applicants’ have provided data for the high concentrated sodium valproate solutions, administration of different dosage concentration of valproate solution, the concentration measurements of valproate in cerebrospinal fluid (See Figures) and the medicament comprising valproic acid is well known for treating epilepsy/seizures. The prior art do not anticipate or make obvious the claimed method.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627